DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/25/2022 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The omitted structural cooperative relationships are: the claimed structural relationship between the claimed “one or more actuators configured to move the first and second substrate support structures at respective angles to fold the flexible substrate, load cells configured to measure loads on the first substrate support structure and the second substrate support structure” and the claimed flexible substrate system. The above claimed models do not describe any further structural elements which describe the structural relationship between the claimed one or more actuator and the flexible substrate testing system and the load cell and the flexible substrate testing system.  
Claim 8 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the substrate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/887,960. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
Application No. 16/887,960
Claim 1. 
 
A flexible substrate testing system, comprising: 

a first substrate support structure configured to hold a first portion of a flexible substrate under test; 

a second substrate support structure configured to hold a second portion of the flexible substrate; 

one or more actuators configured to move the first and second substrate support structures at respective angles to fold the flexible substrate; and 
load cells configured to measure loads on the first substrate support structure and the second substrate support structure while the actuator moves the first substrate support structure and the second substrate support structure.
Claim 1. 
 
A flexible substrate testing system, comprising: 

a first substrate support structure configured to hold stationary a first portion of a flexible substrate under test; 

a second substrate support structure configured to hold a second portion of the flexible substrate;


 an actuator configured to move the second substrate support structure to fold the flexible substrate and to unfold the flexible substrate; and 


a load cell configured to measure a load on the flexible substrate.
Claim 18.

A method to measure loads on a flexible substrate, the method comprising: 






moving, via an actuator, a first portion of a flexible substrate under test and a second portion of the flexible substrate to fold or unfold the flexible substrate; and 


measuring a load on the flexible substrate resulting from the moving.
Claim 19.

A method to measure loads on a flexible substrate, the method comprising: 

holding stationary, via a substrate support structure, a first portion of a flexible substrate under test; 



moving, via an actuator, a second portion of the flexible substrate to fold the flexible substrate or to unfold the flexible substrate; and 



measuring a load on the flexible substrate resulting from the moving.
Claim 20.

A flexible substrate testing system, comprising: 

a first plate comprising a first surface configured to hold a first side of a flexible substrate under test; 

a first translation linkage configured to hold the first plate and to limit motion of the second plate in directions parallel to the first surface of the first plate; 

a second plate comprising a second surface configured to hold a second side of the flexible substrate; 

a second translation linkage configured to hold the second plate and to limit motion of the second plate in directions parallel to the second surface of the second plate; 

one or more actuators configured to move the first and second plates at respective angles to fold the substrate to an angle greater than 0 degrees and less than or equal to 180 degrees; and 

load cells configured to measure loads on the first plate and the second plate while the actuator moves the first plate and the second plate.
Claim 20.

A flexible substrate testing system, comprising: 

a first plate comprising a first surface configured to hold stationary a first side of a flexible substrate under test; 

a translation linkage configured to hold the first plate and to limit motion of the plate in directions parallel to the first surface of the plate; 


a second plate comprising a second surface configured to hold a second side of the flexible substrate; 

a first guide plate configured to guide a motion of the second surface to fold the flexible substrate and to unfold the flexible substrate; 


an actuator configured to move the second plate in accordance with the first guide plate to fold the flexible substrate and to unfold the flexible substrate; and 


a load cell configured to measure loads on the first plate while the actuator moves the second plate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardelean et al. [herein after Ardelean] (US 8,544,340).

    PNG
    media_image1.png
    647
    722
    media_image1.png
    Greyscale
Regarding claims 1 and 18-19, Ardelean discloses a flexible substrate testing system and method, comprising: a first substrate support structure (12) configured to hold a first portion of a flexible substrate under test (11); a second substrate support structure (12) configured to hold a second portion of the flexible substrate (11); one or more actuators (18) configured to move the first and second substrate support structures (12) at respective angles to fold the flexible substrate (11); and load cells (15) configured to measure loads on the first substrate support structure (12) and the second substrate support structure (12) while the actuator (18) moves the first substrate support structure (12) and the second substrate support structure (12).
 Regarding claim 2, Ardelean further discloses a control circuitry configured to determine the loads on the flexible substrate based on load information from the load cells (Col. 3 lines 1-7).
Regarding claim 3, Ardelean further discloses the one or more actuators (18) are configured to move the first and second substrate support structures simultaneously (Col. 2, lines 53-56).
Regarding claim 9, Ardelean further discloses the first substrate support structure (12) having a first plate (see annotated Fig. 5 below, right side of 12) having a first surface (surface of the plate) and the 
    PNG
    media_image2.png
    512
    639
    media_image2.png
    Greyscale
second substrate support structure (12) comprises a second plate (see adjacent annotated Fig. 5, left side of 12) having a second surface (surface of the plate). 
Regarding claim 10, Ardelean further discloses a first plane of the first surface and a second plane of the second surface vertically during the folding and unfolding (Fig. 2). 
Regarding claim 11, Ardelean further discloses a first translation linkage (16) configured to hold the first substrate support structure (12) and to limit motion of the first substrate support structure (12) in directions parallel to the first surface of the first substrate support structure (Fig. 2).
Regarding claim 12, Ardelean further discloses a second translation linkage (16) configured to hold the second substrate support structure (12) and to limit motion of the second substrate support structure (12) in directions parallel to the second surface of the second substrate support structure (12).
Regarding claim 13, Ardelean further discloses the first translation linkage (16) comprises a first four-bar linkage (16/13) coupled to the first substrate support structure (12) and the second translation linkage (16) comprises a second four-bar linkage (16/13) coupled to the second substrate support structure (12).
Regarding claim 14, Ardelean further discloses the first and second substrate support structures (12) are configured to fold the substrate (11) to an angle of more than 0 degrees and less than or equal to 360 degrees (Fig. 2).
Regarding claim 15, Ardelean further discloses the first substrate support structure (12) is configured to rotate up to 90 degrees (Fig. 2) and the second substrate support structure (12) being configured to rotate up to 90 degrees to fold the substrate at an angle of up to 180 degrees (Fig. 2).
Regarding claim 16, Ardelean further discloses a control circuitry configured to determine the loads on the flexible substrate (11) based on a dynamic load measured by the load cells (15) during the folding or unfolding of the flexible substrate (Col. 3 lines 1-7).
Regarding claim 17, Ardelean further discloses control circuitry configured to determine the load on the flexible substrate (11) based on a static load measured by the load cells (15) at a completion of the folding or unfolding of the flexible substrate (Col. 3 lines 1-7).
Regarding claim 20, Ardelean discloses claim 20 in the combination of rejections of claim 1 and 11-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ardelean in view of Han et al. 2019/0154555.
Regarding claim 4, Ardelean further discloses the one or more actuators (18) are configured to move the first and second substrate support structures (12) by driving a single cross member (14).
Ardelean fails to explicitly disclose a single input shaft.
Han disclose a single input shaft (201).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a flexible substrate testing system, to modify Ardelean, to include an input shaft, as taught by Han, for the benefit of providing a device to move the upper substrate to rotate toward the lower substrate, to convert rotational motion.
Regarding claim 5, Ardelean further discloses the cross member (14) being coupled to a first secondary shaft configured to move the first substrate support structure and to a second secondary shaft configured to move the second substrate support structure.
Ardelean fails to explicitly disclose a single input shaft.
Han disclose a single input shaft (201).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a flexible substrate testing system, to modify Ardelean, to include an input shaft, as taught by Han, for the benefit of providing a device to move the upper substrate to rotate toward the lower substrate, to convert rotational motion.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a flexible substrate testing system having a first and second substrate support structure configured to hold a first portion of a flexible substrate under test, ne or more actuators configured to move the first and second substrate support structures at respective angles to fold the flexible substrate, load cells configured to measure loads on the first substrate support structure and the second substrate support structure while the actuator moves the first substrate support structure and the second substrate support structure, further comprising a first secondary shaft being coupled to the first substrate support structure via a first gearing system configured to rotate the first substrate support structure about a first axis defined by the first gearing system, and the second secondary shaft is coupled to the second substrate support structure via a second gearing system configured to rotate the second substrate support structure about a second axis defined by the second gearing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
The following is a statement of reasons for the indication of allowable subject matter: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855